Citation Nr: 0405587	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-17 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for basal cell carcinoma of 
the skin, claimed as due to radiation exposure.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Navy from October 
1951 to June 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that he was exposed to radiation during 
a two-week course at Atomic Warfare School.  He reports that 
the students were trained how to detect and dispose of 
radioactive material, to include participation in a training 
exercise, during which the veteran collected disk-shaped 
plastic pellets with radioactive material sealed in the 
center, located using a Geiger counter.  The veteran reports 
that during this exercise he wore a film badge that recorded 
the amount of radiation exposure he received and that the 
badge was sent to Washington, DC, after termination of the 
exercise.  He claims that his basal cell carcinoma of the 
skin is related to such exposure.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's claim.  The VCAA and the 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the instant case, the veteran and his attorney were not 
provided notice of the VCAA provisions or clearly advised of 
the respective responsibilities of the veteran and VA in 
obtaining evidence to substantiate the veteran's claim prior 
to the denial of the veteran's claim for service connection.  
Instead, a VCAA letter was sent in July 2003, after the 
veteran's claim had been certified to the Board for appeal.  
Additionally, the veteran was not notified of the specific 
nature of evidence needed to support his claim, in particular 
the fact that official searches had failed to document any 
in-service radiation exposure and that such evidence was 
needed from him in order to support his claim based on the 
medical evidence of record.  Therefore, the Board finds it 
necessary to remand this case to ensure compliance with the 
VCAA and its implementing provisions, as consistent with all 
governing legal authority.  

Pertinent to the merits of this case, treatment records for 
December 1973 to March 2000 as well as April 2002 and April 
2003 letters from R. Schoenfeld, M.D., are contained in the 
claims file.  The treatment records reflect that the veteran 
has been receiving treatment for skin conditions, including 
basal cell carcinoma of the skin and actinic keratoses.  Dr. 
Schoenfeld, in his April 2003 letter, states that the 
veteran's lesions on his face and right upper trunk can only 
be attributed to exposure to some form of actinic radiation, 
whether natural or man-made.  Dr. Schoenfeld does not address 
the distinction between natural or man-made, but notes the 
history, provided by the veteran, of radiation exposure while 
attending Atomic Warfare School in service, as well as the 
veteran's denial of significant sun exposure or a family 
history of skin cancer.  This, the only medical opinion as to 
etiology in the record is based, at least in part, on the 
veteran's unsubstantiated report of having been exposed to 
radiation during service.  As such, the Board finds that a VA 
examination, based on consideration of a complete and 
accurate history, is needed in order to ascertain the nature 
and etiology of existing skin problems.

For these reasons, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations is completed 
consistent with all governing legal 
authority.  Such action should, in any 
case, include informing the veteran of 
the evidence needed to support his claim 
and indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file.  Additionally, the RO 
should inform the veteran of the steps 
that have already been taken in order to 
try to confirm radiation exposure during 
service, and that, these efforts were 
unsuccessful.  The veteran should then be 
invited to submit evidence of in-service 
radiation, or to otherwise submit or 
identify medical evidence of a causal 
connection between an existing skin 
disability and active service.

2.  The RO should take the appropriate 
steps to obtain any additional evidence 
or information adequately identified by 
the veteran.  If such is unavailable, the 
RO should advise the veteran and request 
that he submit such.

3.  After any additional evidence has 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of claimed skin 
conditions, including basal cell 
carcinoma and actinic keratoses.  The 
examiner must review the entire claims 
folder, to include evidence received in 
connection with the above requests.  The 
RO should advise the examiner as to 
whether the veteran had any confirmed 
exposure to ionizing radiation during 
active service.

Such tests as the examining physician 
deems necessary should be performed and 
the correct diagnoses for currently 
identified skin disabilities should be 
set forth.  The examiner is requested to 
comment on the likely etiology of 
existing skin disabilities and to include 
a discussion of the veteran's relevant 
medical history, to include Dr. 
Shoenfeld's medical opinions.  All 
opinions expressed should be accompanied 
by supporting rationale.  

4.  After completing the above actions 
and any development that the above 
indicates, the RO should readjudicate the 
claim of entitlement to service 
connection for basal cell carcinoma of 
the skin, claimed as due to radiation 
exposure.  If the claim remains denied, 
the RO should issue the veteran and his 
attorney a supplemental statement of the 
case and allow an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

